COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-140-CV
  
  
IN 
RE FIRST TEXAS HOMES, INC.                                               RELATOR
  
   
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relator's petition for writ 
of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
  
  
 PANEL A:   LIVINGSTON, 
J.; CAYCE, C.J.; and MCCOY, J.
 
CAYCE, 
C.J., is of the tentative opinion that relator is entitled to the relief sought.
 
DELIVERED: 
August 11, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.